DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 12/16/2020.
Election/Restrictions
Applicant’s election without traverse of invention of Group I, claims 1-12 in the reply filed on 7/15/2020 is acknowledged.
Claims 13-20 have been withdrawn from further consideration.  The Election/Restrictions requirement has been made FINAL.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel the non-elected claims 13-20.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a method for improving value for magnetic resonance imaging (MRI) protocol, having the steps of determine optimal acquisition condition based on the simulated relationship; acquiring, using a radio frequency receiver unit, at least one MR image of a region of interest using the optimal acquisition condition; receiving or estimating outcomes related to the at least one MR image, the outcomes being interpretation of the region of interest; quantifying a time for acquiring the at least one MR image; and evaluating an MR image value for the MRI protocol based on the outcomes and the time, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        January 14, 2021